Case 7:19-cr-00753 Document1 Filed on 04/04/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN > DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA .
V. . CRIMINAL COMPLAINT

Jose Hernandez-Salinas

Case Number: M-19- 4 3

IAE YOB: 1981
Mexico
(Naine and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 3, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense) \

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United:States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title _ 8 _ United States Code, Section(s) 1326 (Felony)
! further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Jose Hernandez-Salinas was encountered by Border Patrol Agents near Hidalgo, Texas on April 3, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 3, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on May 26, 2018 ‘through Del Rio, Texas. Prior to Deportation/Exclusion the Defendant

was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On December 18, 2017, the defendant was convicted of 8 USC 1326, Being Found in the U.S. after Previous Deportation and
sentenced to ten (10) months confinement.

Continued on the attached sheet bald Goer a a of this complaint: [ [ves [x|No

Aprod ny Ly A. eS

 

 

 

Sworn to before me and subscribed in my went Signature of Complainant
April.4,2019 —>-0 Sac. Nicolas Cantu Senior Patrol Agent
Juan F. Alanis , U.S, Magistrate Judge

 

 

Name and Title of Judicial Officer Va of Judicial Officer
